Citation Nr: 1003906	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-03 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 7, 2003, 
for the assignment of a 100 percent schedular rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that assigned a 100 percent schedular evaluation 
for PTSD effective from January 7, 2003.  The Veteran 
disagreed with the effective date assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than January 7, 
2003, for the assignment of a 100 percent schedular rating 
for PTSD.  The Veteran, through his representative, in 
January 2010 requested an effective date of April 1, 2000.  
Further development is needed prior to appellate review.  

A review of the record shows that a claim was received on 
March 23, 1999, for entitlement to service connection for 
PTSD.  A September 1999 rating decision granted service 
connection for PTSD evaluated as 30 percent disabling 
effective on March 23, 1999.  Although the Veteran disagreed 
with the evaluation assigned, he did not perfect his appeal.  
Thus, the September 1999 rating decision is a final decision.   

Evidence received after the September 1999 rating decision 
included an April 2000 statement from a counselor at a Vet 
Center, the report of a VA examination in July 2000, and a 
January 2001 treatment record of medication evaluation.

An informal claim was received on March 8, 2001, for an 
increase in compensation for service-connected PTSD.  The 
Veteran asserted that his PTSD had increased in severity.  He 
was being treated at VAOC McClellan and was going to submit a 
report from his counselor at a Vet Center.  He requested an 
examination to reevaluate his present condition.  

Evidence received included a March 2001 letter from the 
Veteran's counselor at a Vet Center, the report of an April 
2001 VA examination, an August 2001 medication management 
treatment note, and an August 2001 outpatient treatment 
record.  A rating decision in January 2002 assigned a 50 
percent evaluation effective in March 1999.  The Veteran 
disagreed with the evaluation.  Additional evidence received 
included a January 7, 2003, statement from his counselor at a 
Vet Center and the report of a VA examination in June 2003.  
A July 2003 rating decision assigned a 70 percent evaluation 
effective January 7, 2003, and a total disability evaluation 
for compensation purposes based on individual unemployability 
effective on January 7, 2003.  The Veteran disagreed with the 
evaluation and a January 2004 rating decision assigned a 100 
percent schedular evaluation, also effective on January 7, 
2003.  

The Veteran disagreed with the effective date of the 100 
percent schedular rating for PTSD and the RO issued a 
statement of the case in June 2004.  With his substantive 
appeal received in February 2005, the Veteran submitted 
duplicate copies of treatment statements by his counselor at 
a Vet Center.  In response to a request by the RO, treatment 
records regarding psychiatric therapy pertinent to the 
Veteran for a period from June 1999 to December 2004 at a Vet 
Center were received in September 2006.  However, there is no 
indication that the RO reviewed that evidence and no 
supplemental statement of the case is of record subsequent to 
receipt of this material.  

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case must be issued 
to the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
treatment records from the Vet Center were not duplicative of 
evidence already associated with the claims file, and are 
relevant to the issue because the records show findings 
pertinent to the Veteran's PTSD.  There are no regulatory 
provisions for waiving review of relevant evidence received 
at and by the RO prior to transfer of jurisdiction to the 
Board.  Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for review of the additional 
evidence and the issuance of a supplemental statement of the 
case.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the additional 
pertinent evidence received since the 
last adjudication in the June 2004 
statement of the case on the issue of 
entitlement to an effective date 
earlier than January 7, 2003, for the 
assignment of a 100 percent evaluation 
for PTSD.  Then, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, return the case 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

